Order entered
January 17, 1941 [261 App. Div. 163], resettled by order entered December 11, 1941. As resettled, the order provides: “ Ordered, that commencing thirty days after the entry of this order the respondents be and they hereby are restrained from employing or continuing in their employ in the Police Department, on part time, full time, temporarily, permanently, or in any other manner, in the position of Telephone Operator, any patrolman, sergeant, patrolman eligibles, or any other persons appointed to and filling the position of Telephone Operator in the Police Department from any list or from among any employees whatsoever, with the sole exception of the Telephone Operator, Grade 1, Male List, and it is further Ordered, that within said thirty days the respondents be, and they hereby are, directed, and compelled to nullify such existing appointments not made from the Telephone Operator, Grade 1, Male List, and it is further Ordered, that the respondents be, and they hereby are after said period of thirty days, restrained from certifying for payment the payroll of any patrolman eligibles holding temporarily the position of Telephone Operator in the Police Department and of all others holding the position of Telephone Operator provisionally or temporarily, but not by appointment from the existing Telephone Operator, Grade 1, Male List.” Present — ■ Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.